DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 26 Apr 2022 has been entered.  
Response to Arguments
Applicant’s arguments filed on 26 Apr 2021 have been fully considered.  Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action Molchanov and Santra have been used to teach a Range Doppler Map that can use the Peak-to-Average values for object detection and analysis.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Molchanov, et al, U. S. Patent Application Publication 2016/0259037 (“Molchanov”) in view of Santra, et al, U. S. Patent Application Publication 2019/0240535 (“Santra”).
Regarding claim 1, Molchanov teaches:
(Currently Amended) A detection method comprising steps of: obtaining a detection signal by using a frequency-modulated continuous wave (FMCW) radar configured to transmit a frequency-modulated transmitted signal to an area where an object is located within and to receive a reflected signal as the detection signal from the area; (Molchanov, figure 1, paragraph 0055, “[0055] The receivers Rxl, Rx2, and Rx3 and the transmitter Txl are communicatively coupled to the radar frontend 102. In some embodiments, the transmitted signal is a frequency modulated continuous wave (FMCW). The radar frontend 102 can further control signal generation, signal modulation, demodulation, and amplification (e.g., low noise amplification). [0057] The radar front end 102 of system 100 thus transmits a modulated wave, receives reflections from objects and compares the modulated transmitted and received waves to determine the dynamics of the objects that are moving.”; that a radar can operate using FMCW modulated and demodulated transmitters and receivers).
dividing the detection signal into a plurality of short-time detection segments, each detection segment having a same time duration, by using a processor, the detection signal is received by the processor from the FMCW radar; (Molchanov, paragraph 0080, “[0080] The system 400 samples the analog signals, e.g., at a rate of 40 Kho and pre-processes the samples with a (programmed) microcontroller (e.g., TI Tiva Cortex M4F). The pre-processing can include static background subtraction (e.g., by a moving target indication (MTI) filter), ID FFT, and package creation for transmission to a host machine. [0095] The signal is a superposition of reflections from multiple objects “?”, and can have the form: (See Equation 1)… The 2D signal s(t,n) is of size LxN, where L is the number of samples in a single period of a single period of a sweep, and N is the number of sweeps considered for range-Doppler processing.”; that a detected signal can be sampled at 40 KHz (i.e. a same time duration between samples), that the process can receive, demodulate, and provide the digital signal for processing; that the samples are grouped from each sweep are divided into L samples, or range gates; that the L samples are evenly divided by .tau. as shown in equations 1 & 2; therefore the L samples have the same time duration).
analyzing spectrum characteristics of the short-time detection segments and (Molchanov, figure 5, paragraph 0082, “[0082] In some embodiments, a microcontroller (e.g., microcontroller 106) can output (e.g., via the FFT module 324) range profiles as sensor data 502 which includes vectors of fixed lengths determined based on the maximum range resolution of the system. … Each element in vector includes a complex number and an amplitude. The phase can be used to the find the angle of elevation of a moving object. The vectors of the sensor data 502 thus sh.ow a distribution of each object for which range beams have been received.”; a processor can perform an FFT (i.e. analyzing spectrum characteristics) on the data of figure 5, collected over time intervals, to provide a range profile based on the received frequencies of the FMCW wave).

    PNG
    media_image1.png
    683
    970
    media_image1.png
    Greyscale

reconfiguring short-time detection segments having the same frequency into a plurality of detection sub-signals by using the processor, wherein each of the detection sub-signals corresponds to a detection distance; and (Molchanov, figure 8, paragraph 0084-0098, “[0085] The sensor data 502 is processed with transform over time process 504 (e.g., with a FFT) which takes the analog signal in the time domain and converts it into the frequency domain. … In some embodiments, a matrix is formed of the sensor data 502 ( e.g., FIG. 8). The output of the transform over time process 504 is range-Doppler data 506. [0093] FIG. 8 shows example range Doppler processing in accordance with various embodiments. FIG. 8 depicts a scheme of range Doppler processing to measure the Doppler shift (fd) and the time delay (t) caused by the motion of the object. The range and velocity of a moving object is estimated by processing the demodulated beat signal. [0084] For example, if a user’s hand is located 70 cm out from the radar and corresponds to beam 3, then the amplitude for the associated vector element will have a local maxima for beam 3 which represents the amplitude of the frequency response. [0097] The signal S(p,q) of equation 2 can be referred to as a complex Range-Doppler Map (CRDM). The amplitude term of the CRDM, IS(p,q)I , is referred to as the Range Doppler Map (RDM). [0098] The RDM shows the distribution of energy in each range and Doppler bin. From the RDM, moving objects present in the scene can be detected using the CFAR detector.”; that the data from the ADC can be processed into a range Doppler map which shows the complex number and amplitude of the data; that the data collected in the L samples can be further divided by Doppler; that the data represents a range and relative velocity caused by motion; that both the complex and RDM amplitude maximas can be used to determine the range of an object in the particular range bin using CFAR detection algorithms).

    PNG
    media_image2.png
    503
    735
    media_image2.png
    Greyscale

Molchanov does not explicitly teach calculating peak-to-average ratios of the detection sub-signals by using the processor, wherein the processor is configured to define the detection distance corresponding to one of the detection sub-signals as a distance between the object and the FMCW radar according to the peak-to-average ratios..
Santra teaches calculating peak-to-average ratios of the detection sub-signals by using the processor, wherein the processor is configured to define the detection distance corresponding to one of the detection sub-signals as a distance between the object and the FMCW radar according to the peak-to-average ratios. (Santra, paragraph 0047, “[0047] In block 254 an FFT is taken of the baseband representation of these measurements, which are in the form of beat frequencies. Such an FFT may be referred to as a “range FFT” because each bin of the resulting FFT represents energy reflected by an object at a particular range or distance. In block 256, the highest amplitude FFT bins or “range gates” are determined. …… In some embodiments, determining the high response range gates includes determining which range gates of a first set of range gate measurements have a highest peak-to-average ratio.”; that either the highest amplitude or the highest peak-to-average ratio values can be used to determine the presence of an object in a particular bin of the Range Doppler Map).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 1.
Santra further teaches wherein the processor is configured to define the detection distance corresponding to the detection sub-signal having the maximum peak-to-average ratio as the distance between the object and the FMCW radar. (Santra, paragraph 0047, “[0047] In block 254 an FFT is taken of the baseband representation of these measurements, which are in the form of beat frequencies. Such an FFT may be referred to as a “range FFT” because each bin of the resulting FFT represents energy reflected by an object at a particular range or distance. In block 256, the highest amplitude FFT bins or “range gates” are determined. …… In some embodiments, determining the high response range gates includes determining which range gates of a first set of range gate measurements have a highest peak-to-average ratio.”; that either the highest amplitude or the highest peak-to-average ratio values can be used to determine the presence of an object in a particular bin of the Range Doppler Map).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 4, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 3.
Santra further teaches wherein the processor is configured to analyze spectrum characteristics of the detection sub- signal having the maximum peak-to-average ratio to obtain a vital sign signal. (Santra, paragraph 0028 & 0047, “[0028] Based on these measurements, an embodiment system can determine the heart rate and respiration rate of a treadmill user. In addition, embodiment systems can use millimeter-wave measurements to classify the identity of detected objects. Embodiment radar signal processing techniques can also be used to distinguish human beings from other moving objects such as animals, robots, machinery and the like in order to filter out unwanted signals. [0047] Thus, in various embodiments in which the monitored object is a portion of the human body that includes arteries or portions of the body that move during respiration, the motion of these high response range gates may contain information related to the monitored object’s heart rate or respiration rate. In some embodiments, determining the high response range gates includes determining which range gates of a first set of range gate measurements have a highest peak-to-average ratio.”; that the range gated signals can be filtered at multiple sub-frequencies to detect breathing and heartbeat signals).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 5, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 1.
Santra further teaches further comprising a step of analyzing spectrum characteristics of the detection sub-signals by using the processor to obtain a plurality of vital sign signals. (Santra, figure 5, paragraph 0047 & 0057-0061, “[0047] Thus, in various embodiments in which the monitored object is a portion of the human body that includes arteries or portions of the body that move during respiration, the motion of these high response range gates may contain information related to the monitored object’s heart rate or respiration rate. In some embodiments, determining the high response range gates includes determining which range gates of a first set of range gate measurements have a highest peak-to-average ratio. [0061] In block 514, the predicted doppler generated in block 512 is subtracted or otherwise removed from the radar signal data received during the interferometric window 504. One or more vital doppler filters are applied in block 516 and, in some embodiments, may amplify data at relevant frequencies associated with vital signs, or may be used to attenuate unwanted data, remove noise, or the like. The filtered data is then used to estimate the breathing and heart rates of a user in block 518.”; that the range gated signals can be filtered at multiple sub-frequencies to detect breathing and heartbeat signals).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 6, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 4.
Santra further teaches further comprising a step of setting a frequency range and defining a frequency, within the frequency range and having a highest amplitude value, of the vital sign signal as a vital vibration frequency of the object. (Santra, figure 5, paragraph 0057-0061, “[0061] In block 514, the predicted doppler generated in block 512 is subtracted or otherwise removed from the radar signal data received during the interferometric window 504. One or more vital doppler filters are applied in block 516 and, in some embodiments, may amplify data at relevant frequencies associated with vital signs, or may be used to attenuate unwanted data, remove noise, or the like. The filtered data is then used to estimate the breathing and heart rates of a user in block 518. … For example, the slow time radar signal from the specific/ identified target range gate is fed into a band pass filter to determine the breathing rate. For example, a band-pass filter centered around 0.4 Hz with a bandwidth of 0.5 Hz can be used. Alternatively, other center frequencies and bandwidths may be used.”; that the vital signs can be filtered with bandpass filters to process breathing and heartbeat signals from a radar).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 7, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 5.
Santra further teaches further comprising a step of setting a frequency range and defining a frequency, within the frequency range and having a highest amplitude value, of the vital sign signal as a vital vibration frequency of the object. (Santra, figure 5, paragraph 0057-0061, “[0061] In block 514, the predicted doppler generated in block 512 is subtracted or otherwise removed from the radar signal data received during the interferometric window 504. One or more vital doppler filters are applied in block 516 and, in some embodiments, may amplify data at relevant frequencies associated with vital signs, or may be used to attenuate unwanted data, remove noise, or the like. The filtered data is then used to estimate the breathing and heart rates of a user in block 518. … For example, the slow time radar signal from the specific/ identified target range gate is fed into a band pass filter to determine the breathing rate. For example, a band-pass filter centered around 0.4 Hz with a bandwidth of 0.5 Hz can be used. Alternatively, other center frequencies and bandwidths may be used.”; that the vital signs can be filtered with bandpass filters to process breathing and heartbeat signals from a radar).
In view of the teachings of Santra it would have been obvious for a person of ordinary skill in the art to apply the teachings of Santra to Molchanov at the time the application was filed in order to make radar measurements with a device (paragraph 0001). Accordingly, the prior art references disclose that it is known that Mochanov’s use of the largest amplitude and Santra’s use of either the largest amplitude or comparing the peak-to-average ration values are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Molchanov’s amplitude with Santra’s amplitude / peak-average ration because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 8, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 1.
Molchanov further teaches wherein the processor includes a central processing unit and a storage unit, the storage unit is electrically connected to the FMCW radar and configured to receive and store the detection signal, the central processing unit is electrically connected to the storage unit and configured to receive and process the detection signal. (Molchanov, paragraph 0005 and 0073, “[0135] FIG. 18 shows a computer system 1800 in accordance with one embodiment of the present invention. Computer system 1800 depicts the components of a basic computer system in accordance with embodiments of the present invention providing the execution platform for certain hardware- based and software-based functionality. In general, computer system 1800 comprises at least one CPU 1801, a system memory 1815, and may include at least one graphics processor unit (GPU) 1810. The CPU 1801 can be coupled to the system memory 1815 via a bridge component/memory controller (not shown) or can be directly coupled to the system memory 1815 via a memory controller (not shown) internal to the CPU 1801. … The computer system 1800 may be coupled to a radar system 1860, as described herein.”; that a processor can have a memory with a program and that memory can perform data storage, that the processor can control the transmitter, receiver, and digital signal processing functions).
Regarding claim 9, Molchanov, as modified by Santra, teaches the detection method in accordance with claim 1.
Molchanov further teaches wherein the FMCW radar includes a FM signal generator, a power splitter, a transmitting antenna, a receiving antenna and a mixer, the FM signal generator is configured to output a frequency-modulated signal, the power splitter is electrically connected to the FM signal generator and configured to divide the frequency-modulated signal into two paths, the transmitting antenna is electrically connected to the power splitter and configured to receive and transmit the frequency-modulated signal from one path as the frequency- modulated transmitted signal, the receiving antenna is configured to receive the reflected signal as a received signal, the mixer is electrically connected to the power splitter and the receiving antenna and configured to receive the frequency-modulated signal from the other path and the received signal, and the mixer is further configured to mix the frequency- modulated signal and the received signal to output the detection signal. (Molchanov, paragraph 0048-0058, “[0040] Embodiments include a novel end-to-end (e.g., hardware, interface, and software) short range Frequency-Modulated Continuous-Wave (FMCW) radar-based system. [0054] Some embodiments may use one or more waveguide antennas and/or one or more patch antennas. [0055] The receivers Rxl, Rx2, and Rx3 and the transmitter Txl are communicatively coupled to the radar frontend 102. The radar frontend 102 controls the signals transmitted by the transmitter Txl. In some embodiments, the transmitted signal is a frequency modulated continuous wave (FMCW). The radar front end 102 can further control signal generation, signal modulation, demodulation, and amplification (e.g., low noise amplification). [0056] [0056] In some embodiments, the radar front end 102 includes components for signal generation, a voltage control oscillator (VCO), control by a serial peripheral interface (SPI) bus, mixing of transmission (Tx) and receiving (Rx) signals, and low noise amplifiers.”; that an FMCW radar consists of multiple well-known sub-circuits as shown in figure 1 and described in paragraphs 0048-0058).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Molchanov, as modified by Santra, in view of Kolinko, et al U. S. Patent Application Publication 2012/0249363 (“Kolinko”).
Molchanov, as modified by Santra, teaches the detection method in accordance with claim 1.
Molchanov, as modified by Santra, does not explicitly teach wherein the detection distance corresponded to each of the detection sub-signals is given by the following formula: where R is the detection distance corresponding to each of the detection sub-signals, c.sub.o is the speed of light (3 – 10^8m/s), .Delta.f is the frequency of each of the detection sub-signals, (df/dt) is the slope of frequency variation of the frequency-modulated transmitted signal..
Kolinko teaches wherein the detection distance corresponded to each of the detection sub-signals is given by the following formula: where R is the detection distance corresponding to each of the detection sub-signals, c.sub.o is the speed of light (3 – 10^8m/s), .Delta.f is the frequency of each of the detection sub-signals, (df/dt) is the slope of frequency variation of the frequency-modulated transmitted signal. (Kolinko, paragraph 0047, “[0047] The output signals of the receiver are used to determine the distance to the FOD objects. The signals are monitored to detect high intensity peaks exceeding a predetermined threshold indicating reflection from a FOD object located in the field of view of the radar. … So the distance R to the target can be determined by the following equation:”; the well-known mathematical formula to calculate range in an FMCW radar using the beat frequency f and slope of the FMCW intermediate frequency sawtooth wave).

    PNG
    media_image3.png
    245
    938
    media_image3.png
    Greyscale

In view of the teachings of Kolinko it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kolinko to Santra and Molchanov at the time the application was filed in order to actively image a scene using FMCW radars to detect an object (paragraph 0003 and 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648